Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s election without traverse of invention I, claims 1-12 in the reply filed on October 4, 2022 is acknowledged.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is unclear as to which strainer “the strainer” is, the basket strainer or the sink drainage opening strainer. It is assumed that it refers to the sink drainage opening strainer, as the claim specifically limits the basket strainer. 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marker, Robischon, Peters or Hibner, each in view of Thompson.
	Marker, Robischon, Peters and Hibner each disclose sinks with drainage openings covered by a strainer and a basket strainer in the sink well over the drainage opening strainer, substantially as claimed. While the references disclose sinks rather than floor waste receptors, it is submitted that usage in a floor waste receptor would have been obvious for one skilled in the art, due to the similar structure of a floor waste receptor as exemplified by Thompson.
6.	Claim(s) 2, 3 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Robillard.
	Claim 2 differs from claim 1 in recitation of the opening strainer comprising a resilient hollow member with internal threads, a support member having a screw passageway, the strainer having a screw passageway, and a connecting screw, further specified wherein the hollow member passageway is of greater diameter in the top than the bottom in claim 3. Such a opening strainer is known, as exemplified by the prior patent to the inventors of the instant application, and would therefore have been an obvious alternate form of opening strainer for one skilled in the art. 
	Claim 5 depends from claim 2 and recites the basket sitting on the perimeter of the sink floor, and is disclosed by the references applied to claim 1.
7.	Claim(s) 4, 6 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 or 2 above, and further in view of Ashliman.
	Claim 4 depends from claim 2 and recites that the basket strainer is sized to sit on an upper perimeter of the strainer. Claim 6 depends from claim 1 and recites that the basket strainer has a dome shaped center section with a handle. Claim 8 depends from claim 1 and recites a filter basket within the basket strainer. 
	A basket strainer having a center dome with a handle and a filter basket is known, as exemplified by Ashliman. It is therefore submitted that such a strainer would have been an obvious form of basket strainer for the references applied to claim 1, to increase the surface area and capture smaller particles. It is also submitted that this would have been an obvious form of the strainer for the references as applied to claim 2, due to the shape of the drain opening strainer disclosed by Robillard. Such a strainer would obviously be configured to rest on top of the drain strainer of Robillard, due to the similar structures and as Ashliman discloses the strainer resting on an inner surface of the housing. 
8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 and further in view of Noga or Batten.
	Claim 12 differs from claim 1 in recitation of handles affixed to a perimeter flange of the basket strainer. It is known to affix handles to a flange of a strainer, as exemplified by Noga and Batten, and would therefore have been an obvious substitution for the handles attached to the openings of Marker or Hibner, as a known alternative configuration, or as an addition to the strainers of Robischon or Peters to ease removal.
9.	Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The additional recitation of the basket strainer having a raised lip affixed to the perimeter flange with a series of openings patentably distinguishes over the prior art of record. A raised lip with openings forming a strainer is known, as exemplified by Walczak, but, in this case, the structure forms the strainer itself for a drain opening, and there is no teaching or suggestion to combine this feature as an addition to a basket strainer.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Murphy, Houk and Trangsrud.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778